Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 07/15/2022 is acknowledged.
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2022.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “generating a surface plasmon by being irradiated with excitation light”, “introduces a second specific binding substances and a sample…”, “irradiates the metal microstructure…”, “detects the detection object substance…”, and “transmits…the excitation light…” are interpreted as intended uses of the claimed apparatus and are given patentable weight to the extent which effects the structure of the apparatus.
Note that functional limitations are emphasized in italics hereinafter.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto et al. (JP 2015212674 A).
Regarding claim 7, Sugimoto teaches a detection substrate (Figs. 3-4) for detecting a detection object substance, the detection substrate comprising: 
a substrate (1) having a first major face (interpreted as the face of element 1 towards element 10) and a second major face opposite to the first major face (interpreted as the face of element 1 opposite of element 10, i.e. towards the bottom of element 1); and 
a metal microstructure (Figs. 3-4 show a microstructure comprising elements 10, 20, 30; wherein elements 10 and 30 are metal films as taught in paragraph [0040]) disposed on the first major face (Figs. 3-4) and on which a first specific binding substance (paragraph [0148] teaches an antibody is bound to second metal layer 30) having a property of binding with a detection object substance is immobilized (paragraph [0148] teaches the antibody binds to an antigen and is bound to the second metal layer), the metal microstructure capable of generating a surface plasmon by being irradiated with excitation light (paragraph [0040]),  
wherein the metal microstructure includes a light transmissive portion (Figs. 3-4, elements 1, 20; paragraph [0033] teach the substrate is made of transparent material, i.e. glass; paragraph [0055] teaches the dielectric pillars 20 are made of resin, i.e. transmissive material) that is capable of transmitting, to a side of the first major face, the excitation light emitted from the side of the second major face, 
the metal microstructure further includes a non-light transmissive portion (metal layers 10, 30) having lower transparency to the excitation light than the light transmissive portion (paragraph [0063] teach metal film is made of silver, which has a lower transparency to light than a transparent material of the substrate and dielectric pillars),
 the substrate has a property of transmitting the excitation light (paragraph [0033] teach the substrate is made of transparent material), and
the non-light transmissive portion is a region in the first major face covered with a metal film (Figs. 3-4 show regions covered with metal layers 10 and 30), and 
the light transmissive portion is a region in the first major face not covered with the metal film or a region of the first major face covered with the metal film thinner than the metal film on the non-light transmissive portion (Figs. 3-4 show portions of the microstructure, i.e. element 20, not covered with a metal film; paragraph [0060] teaches the thickness of the second metal layer 30 may be the same or different from the thickness of the first metal layer).
Note that the detection object substance is not positively recited structurally and is interpreted as functional limitations of the claimed detection substrate.
Note that the functional recitations that describe the metal microstructure and the substrate are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing these functional limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (JP 2015212674 A) in view of Takaya et al. (JP2014211320A).
Regarding claim 1, Sugimoto teaches a detection apparatus (Figs. 3-4) comprising: 
a substrate (1) having a first major face (interpreted as the face of element 1 towards element 10) and a second major face opposite to the first major face (interpreted as the face of element 1 opposite of element 10, i.e. towards the bottom of element 1); 
a metal microstructure (Figs. 3-4 show a microstructure comprising elements 10, 20, 30; wherein elements 10 and 30 are metal films as taught in paragraph [0040]) disposed on the first major face (Figs. 3-4) and on which a first specific binding substance (paragraph [0148] teaches an antibody is bound to second metal layer 30) having a property of binding with a detection object substance is immobilized (paragraph [0148] teaches the antibody binds to an antigen and is bound to the second metal layer), the metal microstructure capable of generating a surface plasmon by being irradiated with excitation light (paragraph [0040]); 
a light irradiator (paragraph [0150] teaches a light source 300) that is capable of irradiating the metal microstructure into which a second specific binding substance and a sample have been introduced with the excitation light; and 
a detector (paragraph [0150], “detector 400”) that is capable of detecting the detection object substance based on fluorescence generated from the fluorescent material in response to irradiation of the excitation light (paragraph [0150] teaches the detector is capable of detecting light), wherein 
the metal microstructure includes a light transmissive portion (Figs. 3-4, elements 1, 20; paragraph [0033] teach the substrate is made of transparent material, i.e. glass; paragraph [0055] teaches the dielectric pillars 20 are made of resin, i.e. transmissive material) that is capable of transmitting, to a side of the first major face, the excitation light emitted from the side of the second major face, the metal microstructure further includes a non-light transmissive portion (metal layers 10, 30) having lower transparency to the excitation light than the light transmissive portion (paragraph [0063] teach metal film is made of silver, which has a lower transparency to light than a transparent material of the substrate and dielectric pillars), 
the substrate has a property of transmitting the excitation light (paragraph [0033] teach the substrate is made of transparent material), 
the non-light transmissive portion is a region in the first major face covered with a metal film (Figs. 3-4 show regions covered with metal layers 10 and 30), and
the light transmissive portion is a region in the first major face not covered with the metal film or a region of the first major face covered with the metal film thinner than the metal film on the non-light transmissive portion (Figs. 3-4 show portions of the microstructure, i.e. element 20, not covered with a metal film; paragraph [0060] teaches the thickness of the second metal layer 30 may be the same or different from the thickness of the first metal layer).
While Sugimoto teaches for detecting compounds (Figs. 3-4; paragraph [0148]), Sugimoto fails to teach: an introducer that is capable of introducing a second specific binding substance and a sample containing the detection object substance into the metal microstructure, the second specific binding substance having a property of binding with the detection object substance and being labeled with a fluorescent material; a light irradiator that is capable of irradiating with the excitation light from a side of the second major face of the substrate.
Takaya teaches a surface plasmon resonance sensor chip for detection and analysis of biomolecules (paragraph [0001]) comprising a substrate (Fig. 4, element 51) and a metal microstructure (Fig. 4 shows a microstructure comprising elements 51-55; wherein element 53 is a metal film as taught in paragraph [0022]) on which an antibody (61) is immobilized. Takaya teaches an introducer (paragraph [0050] teaches a pipette) that is capable of introducing a second specific binding substance and a sample containing the detection object substance into the metal microstructure (paragraphs [0050]-[0052] teach the pipette is capable of introducing a sample comprising antibody 63, i.e. second specific binding substance, and a biomolecule, i.e. detection object substance, to the sensor chip 50 shown in Fig. 4), the second specific binding substance having a property of binding with the detection object substance and being labeled with a fluorescent material (Fig. 4 shows antibody 63 binding to biomolecule 62, and a the antibody 63 labeled with fluorescent dye 64); and a light irradiator (Fig. 4 and paragraph [0024] teach light L1, which implies the presence of a light irradiator) that is capable of irradiating with the excitation light from a side of the second major face of the substrate (Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugimoto to incorporate the teachings of Takaya to provide an introducer that is capable of introducing a second specific binding substance and a sample containing the detection object substance into the metal microstructure, the second specific binding substance having a property of binding with the detection object substance and being labeled with a fluorescent material. Doing so would utilize known devices in the art, which would have a reasonable expectation of successfully providing a sample or solution comprising elements necessary for analysis. 
	Since Takaya teaches a surface plasmon resonance device, similar to Sugimoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugimoto to incorporate the teachings of Takaya to provide a light irradiator that is capable of irradiating with the excitation light from a side of the second major face of the substrate. Doing so would utilize known positioning of a light irradiator, as taught by Takaya, which would have a reasonable expectation of successfully generating a surface plasmon. Furthermore, doing so would be a rearrangement of parts which would be an obvious matter of design choice (see In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 
Note that the detection object substance, the second specific binding substance, and the sample are not positively recited structurally and are interpreted as functional limitations of the claimed detection substrate.
Note that the functional recitations that describe the metal microstructure, the introducer, the light irradiator, the detector and the substrate are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing these functional limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Please see MPEP 2114.
Regarding claim 2, Sugimoto further teaches the light transmissive portion is regions in respective side surfaces of the projections (Figs. 3-4 show side portions of the microstructure, i.e. element 20, not covered with a metal film). 
Regarding claim 3, Sugimoto further teaches wherein the metal microstructure (Figs. 3-4) has a line-and-space structure (Figs. 3-4 show vertically linear projections 20,30 and a space P1, P2, between the projections), and each of the projections has a linear shape (Figs. 3-4 show the projections 20,30 which are vertically linear).
If it is determined that Sugimoto fails to teach wherein the metal microstructure has a line-and-space structure, and each of the projections has a linear shape, Sugimoto teaches the shape of dielectric columns 20 is not limited and can be a polygon (paragraph [0046]).
Takaya further wherein the metal microstructure has a line-and-space structure (Fig. 4 and paragraph [0022] teach substrate 51 has a diffraction grating formed on its surface, wherein a diffraction grating has a line-and-space structure), and each of the projections has a linear shape (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugimoto in view of Takaya to further incorporate the teachings of Takaya to provide wherein the metal microstructure has a line-and-space structure, and each of the projections has a linear shape. Doing so would utilize known structures of microstructures related to surface plasmon sensors, as taught by Takaya, which would have a reasonable expectation of detecting a substance. Furthermore, 
Regarding claim 4, Sugimoto further teaches wherein the metal film is formed of silver (paragraph [0039]).
Regarding claim 5, note that the “second specific binding substances” are not positively recited structurally and are interpreted as functional limitations of the claimed detection substrate.
Thus, Sugimoto in view of Takaya teach all of the limitations of claim 5. The introducer of Sugimoto in view of Takaya is capable of introducing a second specific binding substance that is bound with metal colloid particles at a later time (see MPEP 2114).

Regarding claim 6, note that the “second specific binding substances” are not positively recited structurally and are interpreted as functional limitations of the claimed detection substrate..
Thus, Sugimoto in view of Takaya teach all of the limitations of claim 6. The introducer of Sugimoto in view of Takaya is capable of introducing a second specific binding substance that is bound with gold colloid particles at a later time (see MPEP 2114).

In an alternative interpretation, claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of Takaya as applied to claim 1 above, and further in view of Li et al. (Li et al., “Sensitive detection of carcinoembryonic antigen using surface plasmon resonance biosensor with gold nanoparticles signal amplification”, Talanta, 2015, P143-149).
Regarding claim 5, in an alternative interpretation that the “second specific binding substance” is positively recited structurally, while Sugimoto teaches that a metal layer may be formed by colloidal fine particles arranged on the dielectric pillars (paragraph [0064]), Sugimoto in view of Takaya fail to teach wherein the second specific binding substance is bound with metal colloid particles.
Li teaches a method of detection an antigen with high sensitivity and selectivity using surface plasmon resonance biosensor (abstract). Li teaches that it is essential to improve the sensitivity and enhance the signal by using strategies such as secondary antibodies and gold nanoparticles, wherein gold nanoparticles have been used widely in a variety of works (page 143, last paragraph, page 144, first paragraph; page 144, section 2.3 teaches “colloidal gold solution”). Li teaches a sensor chip comprising an antibody (Scheme 1) and a second antibody bound to a gold colloid particle (Scheme 1 shows gold nanoparticles attached to an antibody). Li teaches that the surface plasmon resonance biosensor using gold nanoparticles to amplify signals to improve selectivity and sensitivity is promising for diagnosis of cancers (page 148, conclusion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugimoto in view of Takaya to incorporate the teachings of Li to provide wherein the second specific binding substance is bound with metal colloid particles (i.e. gold colloid particles). Doing so would utilize known techniques in the art of surface plasmon resonance biosensors, as taught by Li, which would have a reasonable expectation of successfully improving selectivity and sensitivity of the overall apparatus. 
Regarding claim 6, in an alternative interpretation that the “second specific binding substance” is positively recited structurally, Takaya in view of Sugimoto and Li teach wherein the metal colloid particles are gold colloid particles (see above claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798                

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797